                    Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 1 of 57

DR. LEONARD W. HOUSTON, J.D. PH.D., ED.
p: 845-343-8923                                                                                        cOPY
f    845-342-3114
e:   lenny.houston@yahoo.com
a: 148   Deer Court Drive PO Box 254



                                                                                            l2/
     Middletown, NY 10940-6867
                                                                                       December 21, 2021
         The Clerk of the Court
         UNITED STATES DISTRICT COURT
         DISTRICT OF COLUMBIA
         333 Constitution Avenue, N.W.

         Washington, D.C. 20001

             Re: Submission and filing of Motion for Summary Judgment by Intervenor-Plaintiff and
                 Attachments [Exhibits] pursuant to Rule 56 of the Federal Rules of Civil Procedure:

                ELECTRONIC PRIVACY INFORMATION CENTER, Plaintiff- against
                    UNITED STATES DEPARTMENT OF JUSTICE, Defendant
                    U.S. District Court, For The District of Columbia (Washington, DC)
                    Civil Docket For Case #: 1:19-cv-008 10-RBW


          Dear SIR/MADAM:
          The Clerk of the Court


            Enclosed, Motion for Summary Judgment by Intervenor-Plaintiff in the above entitled proceedings,
          bearing Case Number 19-cv-00810 (RBW), under said captioned case, now pending before this Court.

            The required attachments pursuant to Local Civil Rule 7 (Motion) and Rule 56 of the Federal Rules
          of Civil Procedure (Statement) in support of said Motion with attached Certificate of Service has been
          served on the respective Attorneys for the Defendant United States Department of Justice and the
          Plaintiff, Electronic Privacy Information Center to be herewith submitted to this Court, at its Motion
          Term as scheduled by this Court.

             Thanking you in advance for your kind    assistance in this matter, and subsequent request.


          Respécyully,

         Leonard w. Houston, Sr.
          IntervenorPlaintiff

          Encls: Intervenor-Plaintiff's Motion w/Norice, [Proposed] Order, Memorandum of Law           w/
                Exhibits, (LCVR    7-   Motion) and FRCP   56, Statement   of Material Facts In Support of Motion;
                and Certificate of Service by US Postal Service   Mail on Attorneys of Record (19-cv-00810-RBW)
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 2 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 3 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 4 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 5 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 6 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 7 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 8 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 9 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 10 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 11 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 12 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 13 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 14 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 15 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 16 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 17 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 18 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 19 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 20 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 21 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 22 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 23 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 24 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 25 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 26 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 27 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 28 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 29 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 30 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 31 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 32 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 33 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 34 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 35 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 36 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 37 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 38 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 39 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 40 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 41 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 42 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 43 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 44 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 45 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 46 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 47 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 48 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 49 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 50 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 51 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 52 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 53 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 54 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 55 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 56 of 57
Case 1:19-cv-00810-RBW Document 151 Filed 01/12/21 Page 57 of 57




                                sdjuoo            -
                                                 STHU
